DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is responsive to an Amendment entered 05/03/2022.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/18/2022 and 05/13/2022 was filed after the mailing date of the Non-Final Rejection on 02/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
4.	Claims 28-31 and 38-69 are pending in this application.

Allowable Subject Matter
5.	Claims 28-31 and 38-69 are allowed. 
Reason for Allowance
6.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) for measuring video asset viewing by  receiving data indicating output of a plurality of media segments by a plurality of devices during a time range, wherein a first time period and a second time period later than the first time period are in the time range and separated by a time duration; determining, based on the data and for each interval of a plurality of intervals of the second time period, media segments, of the plurality of media segments, outputted by the plurality of devices; based on the determining of the media segments, determining that a first device, associated with a user, outputted a first media segment of the plurality of media segments during the first time period and a second device, associated with the user, outputted a second media segment of the plurality of media segments during the second time period; and based on the determining that the first device outputted the first media segment and the second device outputted the second media segment, incrementing a count associated with outputting both the first media segment and the second media segment…” in Independent Claim 28 to be obvious. 

Claim 43 directed to a system to implement an alternate method with different scope but comprising similar key features as recited in claim 28 is also allowed.
Claim 52 directed to a non-transitory computer-readable medium storing instructions to implement a corresponding method as recited in claim 28 is also allowed.
Claim 61 directed to an apparatus comprising one or more processors; and memory storing instructions that, when executed by the one or more processors to implement a corresponding method as recited in claim 28 is also allowed.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426